Citation Nr: 0738181	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cervical neck 
injury.  

2.  Entitlement to service connection for a claimed back 
injury.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO that denied service connection for a back injury and 
determined that new and material evidence had not been 
submitted to reopen the claim for a cervical neck injury.  

The veteran presented testimony at a hearing at the RO in 
March 2005.  The transcript has been obtained and associated 
with the claims folder.  

In the veteran's Substantive Appeal, he requested a hearing 
before the Board to be held at his RO.  The hearing was 
scheduled for July 2006.  Notice was sent to the address of 
record and was not returned as undeliverable.  The regularity 
of the mail is presumed.  The veteran failed to appear for 
said hearing.  As such, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  In a January 2002 rating decision, the RO denied the 
claim of service connection for a cervical neck injury.  The 
veteran did not appeal the decision and it became final.  

3.  The additional evidence submitted since the January 2002 
rating decision is not cumulative or redundant and, by itself 
or when considered with previous evidence of record, does 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of service connection.  

4.  The veteran presented credible lay statements showing his 
having had neck pain since incurring service trauma within a 
relatively short time after completing active duty.  

5.  The currently demonstrated cervical spine degenerative 
disc disease (DDD) is shown as likely as not to be due to the 
only documented instances of neck trauma sustained during the 
veteran's active service.  

6.  The veteran currently is not shown to have a back 
condition other than that involving the neck that is due to a 
documented injury or other event or incident of his period of 
active service.  



CONCLUSIONS OF LAW

1.  The evidence received since the final January 2002 rating 
decision is new and material, and the claim of service 
connection for a cervical neck injury is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by DDD is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  The veteran is not shown to have a back disability other 
then that involving the cervical spine due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish service connection.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, to include 
the need for new and material evidence to reopen the claim 
for a cervical neck injury, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  

While the veteran was not notified of the reason for the 
prior denial, there is no prejudice to the veteran as the 
Board is reopening the claim of entitlement to service 
connection for a cervical neck injury.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 2006 
and June 2006.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA medical 
records, the transcript from the March 2005 RO hearing, and a 
report of VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no additional notice that should be provided and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material

Here, the veteran seeks to reopen a claim for service 
connection for a cervical neck injury denied by the RO in 
January 2002.   The veteran did not appeal the decision and 
it became final.  38 C.F.R. § 20.1103 (2007).  

While the RO reopened the veteran's claim in the February 
2006 supplemental statement of the case (SSOC), the Board 
must address the issue of whether new and material evidence 
has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The record indicates that, in its January 2002 rating 
decision, the RO denied service connection for a cervical 
neck injury on the basis that the veteran failed to furnish 
evidence of a current neck disability as well as continuity 
of treatment since his release of active duty.  The decision 
was based upon the veteran's service medical records that 
contained complaints of neck pain in August 1993 after a 
wrestling injury.  The veteran was diagnosed with strain.  X-
ray studies were negative.  

In November 1993, the veteran complained of having neck pain 
in the right posterior neck after twisting his head around 
while backing up a car.  The veteran was diagnosed with 
muscle spasms.  Later in November 1993, muscles spasm were 
considered resolving.  The December 1993 separation 
examination was negative for a diagnosis of a cervical neck 
disorder.  

The evidence submitted subsequent to the January 2002 rating 
decision includes VA outpatient treatment records dated 
between 2003 and 2004, which show the veteran was diagnosed 
with DDD at C3-4.  The veteran also underwent a VA 
examination in January 2006.  

In the instant case, the newly received evidence shows the 
veteran has a current cervical spine disorder.  That evidence 
is not cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and which raises a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a).  

In light of the additional material, the claim of service 
connection for a cervical neck injury is reopened, and the 
appeal to this extent is allowed.  See 38 C.F.R. § 3.156(a).  


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Cervical Neck Injury

The veteran he asserts that he hurt his neck while wrestling 
during service when he felt a popping at the time of the 
injury and suffered muscle spasms thereafter.  He argues that 
this has led to the development of his current DDD of the 
cervical spine.  

After careful consideration, the Board finds that the 
veteran's service medical records show complaints of neck 
pain in August 1993 after a wrestling injury.  The veteran 
was diagnosed with strain.  The X-rays performed at that time 
were negative for fracture or dislocation.  

On several occasions thereafter, the veteran was seen for 
cervical spine complaints during service.  In November 1993, 
the veteran complained of neck pain in the right posterior 
neck after twisting his head around while backing up a car.  
The veteran was diagnosed with muscle spasms.  

Later in November 1993, muscles spasm were considered 
resolving.  One month later, the December 1993 separation 
examination was negative for a cervical neck disorder.   

Post-service, the first recorded complaints with respect to 
the veteran's neck are contained in VA outpatient treatment 
records dated in June 2003.  At that time, the veteran 
complained of neck pain.  However, it is significant that the 
initial claim was presented in August 2001.  

An x-ray study dated in June 2003 first showed the veteran 
had a posterolateral osteophyte at the C2-3 level.   A 
magnetic resonance imaging (MRI) report dated in January 2004 
first revealed the veteran had DDD of C3-4 with findings of 
acquired stenosis at that point.  

When examiner in January 2006, the VA examiner opined it was 
less likely as not that cervical DDD was related to the 
veteran's military service.  The examiner reasoned that 
having had muscle spasms in service did not correlate with 
future DDD.  

However, the examiner did record the veteran's credible 
statements of having had neck pain since service without 
identifying any other likely explanation for the development 
of what the earlier MRI had indicated to be acquired 
degenerative changes of the cervical spine.  This is 
significant given the relatively short time between the 
incurrence to the service injury and when the veteran claimed 
VA compensation benefits for this condition.  

While the veteran's own lay statements as to the etiology of 
a disease cannot constitute competent evidence, his self-
reported history of having had neck manifestations since the 
injury in service without intervening trauma must be 
addressed and afforded probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinion of witnesses skilled in that particular 
science, art, or trade).  

Here, considering the nature and extent of the documented 
service injury and manifestations in light of the veteran's 
statements that tend to establish a continuity of 
symptomatology since service, the Board finds the competent 
evidence in this case to be in relative equipoise.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for cervical spine DDD is warranted.  


Back Injury

The veteran also asserts that he sustained another injury to 
his back when he fell on his hip during service.  

After careful consideration, the Board finds that service 
connection for a back injury, is not warranted.  In this 
regard, the veteran's service medical records are wholly 
devoid of complaints, findings or diagnosis related to any 
back injury other than that involving the neck or cervical 
spine.  

While service medical records show the veteran complained of 
right hip pain after a falling out of a boat and landing on a 
reef in service, he was simply diagnosed with contusions and 
abrasions.  The X-ray studies at that time were normal.  
There were no findings with respect to the back.  The 
December 1993 separation examination was negative for a 
diagnosis of a back disorder.  Physical evaluation of the 
spine was normal.  

Post service, the veteran is shown to have first complained 
of low back pain in 2004.  Thus, there is a 10-year 
evidentiary gap in this case between active service and the 
earliest medical evidence of back pain.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that contusions and abrasions to the right 
hip in service resulted in a chronic disability of the back 
or persistent symptoms thereafter.  See Forshey, 12 Vet. App. 
at 74.  

However, even more probative is the lack of a currently 
diagnosed back condition.  It is important to point out at 
this juncture that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d at 1332 (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Such is not shown in this case.  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  There is no indication that the veteran 
had an injury to his back in service or has a current back 
disability.  See 38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

While the veteran contends that he has a back condition that 
is related to service, his own statements as to medical 
diagnosis and the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App at 54.  



ORDER

As new and material evidence having been received to reopen 
the claim of service connection for a cervical neck injury is 
reopened, the appeal to this extent is allowed.  

Service connection for a cervical neck injury is denied.  

Service connection for a claimed back injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


